Citation Nr: 1037718	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-23 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from March 2005 and January 2006 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
bilateral hearing loss, tinnitus, and a bilateral hip disorder.  
The Veteran perfected timely appeals of those denials to the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary to adjudicate the issues on 
appeal.

The Veteran contends that he has experienced bilateral hearing 
loss and tinnitus since service, and that such disabilities are 
related to service.  Additionally, the Veteran contends that his 
bilateral hip disability is related to a hip sprain suffered in 
service in October 1968.

With regard to the Veteran's claims for hearing loss and 
tinnitus, the pertinent evidence of record shows a mild hearing 
loss with ear, nose and throat trouble at service entrance, and 
current evidence of treatment for hearing loss and tinnitus.  See 
August 1967 service entrance report; see also January 2005 VA 
examination report.   Although a January 2005 VA examiner found 
no nexus between the Veteran's hearing loss or tinnitus and 
service, he did not provide an opinion with regard to evidence 
that the Veteran's hearing loss pre-existed service and whether 
such hearing loss was aggravated by service.  Moreover, he did 
not provide complete rationale in support of his opinion, which 
is, therefore, inadequate for VA purposes.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111.  As previously noted herein, the report of the 
service enlistment examination reflects defective hearing at that 
time.  Thus, the record shows evidence of a possible pre-existing 
hearing loss upon service entrance.  

As no probative VA examination has been offered regarding the 
relationship between the Veteran's bilateral hearing loss and 
service, to include aggravation of a pre-existing hearing loss, a 
VA examination is needed in order to obtain a complete and 
accurate picture of the Veteran's current hearing loss.  Further, 
as the January 2005 VA examiner did not provide complete 
rationale in support of his opinion that the Veteran's tinnitus 
is not associated with his active duty, the Board concludes that 
the evaluation is inadequate for VA purposes.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) & Hickson v. West, 12 
Vet. App. 247, 253 (1999).

With regard to the Veteran's bilateral hip claim, the service 
treatment records show treatment for a right hip sprain in 
October 1968 when the Veteran fell from a motor vehicle.  A post-
service January 2004 private examiner's letter provides a 
positive medical nexus relating the Veteran's right hip 
arthralgia to the in-service hip injury.  Although the examiner 
referenced some pertinent service treatment records, the examiner 
did not appear to have access to, and an opportunity to review, 
the Veteran's post-service medical history.  Further, the 
examiner did not provide complete rationale for his medical 
opinion.  Thus, the positive medical opinion is not deemed 
probative, and the Board finds that a new VA examination is 
warranted.  See Barr, supra.  

VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2009).  

Accordingly, and based on this evidentiary posture, the Board 
finds that a VA examination is necessary to determine the 
etiology of the Veteran's current bilateral hearing loss, 
tinnitus and bilateral hip disorder.  See Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  As this case presents 
certain medical questions which cannot be answered by the Board, 
a VA examination must be conducted.  See Colvin v. Derwinski, 1 
Vet. App. 191, 175 (1999) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records of hearing 
loss, tinnitus, and hip treatment that the 
Veteran may have received at the VA Medical 
Center (VAMC) in Poplar Bluff, Missouri 
since August 2004.  Associate all such 
copies with the Veteran's claims folder.  

2.  Then, schedule the Veteran for 
pertinent VA examination(s) to determine 
the nature and etiology of any bilateral 
hearing loss, tinnitus, and bilateral hip 
disorder that he may have.  The claims 
folder and a copy of this remand should be 
made available to the examiner for review, 
and a notation to the effect that this 
record review took place should be included 
in the report.  All indicated tests and 
studies should be accomplished.  

The examiner(s) should answer the 
following questions-WITH COMPLETE 
RATIONALE:

a)  whether there is clear and 
unmistakable evidence that the 
Veteran's bilateral hearing loss pre-
existed service, and

b)  if so, whether there is clear and 
unmistakable evidence that the 
Veteran's preexisting bilateral 
hearing loss was NOT aggravated beyond 
its natural progression during his 
active duty.  

[Note: "Aggravation" of a 
preexisting disability refers to an 
identifiable, incremental, permanent 
worsening of the underlying condition, 
as contrasted with temporary or 
intermittent flare-ups of 
symptomatology.]  

c)  If it is not clear and unmistakable 
that the Veteran's hearing loss 
preexisted his military service and was 
not aggravated in service, is it at 
least as likely as not (50 percent or 
better probability) that the Veteran's 
bilateral hearing loss had its onset in 
military service.  

d)  Regarding the Veteran's claim for 
tinnitus, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent or better 
probability) that the Veteran's 
tinnitus had its onset in military 
service.  

e)  Regarding the Veteran's claim for a 
bilateral hip disorder, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or better probability) that the 
Veteran's tinnitus had its onset in 
military service.  In answering this 
question, the examiner should address 
the Veteran's history of a right hip 
injury in service.

3.  After the requested development has 
been completed, readjudicate the merits of 
the claims for service connection for 
bilateral hearing loss, tinnitus, and a 
bilateral hip disorder-based on all the 
evidence of record, including any 
additional information obtained as a result 
of this remand, and all governing legal 
authority.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

